No. 04-00-00087-CR
Gerardo Lugo FLORES,
Appellant
v.
The STATE of Texas,
Appellee
From the 218th Judicial District Court, Atascosa County, Texas
Trial Court No. 99-01-0030-CRA
Honorable Olin B. Strauss, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Karen Angelini, Justice
Delivered and Filed:   October 4, 2000
APPEAL DISMISSED
	When we received the clerk's record in this cause, it included a motion to dismiss the appeal
signed and verified by appellant, but not signed by counsel, as is required by Texas Rule of Appellate
Procedure 42.2(a). On May 30, 2000, we issued an order to appellant's counsel to file a proper
withdrawal of the notice of appeal pursuant to Rule 42.2(a). Counsel did not respond to our order,
and when this Court attempted to contact him, we learned he had been deployed to Bosnia.
Therefore, on June 21, 2000, we abated this appeal and ordered a hearing in the trial court. We
requested that the trial judge make appropriate findings and recommendations, including whether
appellant wished to prosecute the appeal. The record of that hearing has been filed in this Court.
Appellant was present at the hearing, and was represented by different counsel. Appellant testified
that he did not wish to pursue the appeal, and his new counsel confirmed that appellant did not desire
to proceed with the appeal. Appellant did not pay for the reporter's record and none was filed.
	Appellant's new counsel has failed to file a proper written motion to withdraw the appeal.
Tex. R. App. P. 42.2(a). However, in light of appellant's statements in open court, we believe that
good cause exists to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.
Tex. R. App. P. 2. We have not yet issued a decision. Accordingly, the appeal is dismissed.
							PER CURIAM
DO NOT PUBLISH